DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the set of claims received on 08 June 2021. Claims 1-27 are currently pending.
Drawings
	The drawings received on 08 June 2021 are accepted by the examiner.
Claim Objections
Claim 10 is objected to because of the following informality:
In line 3, it appears that the phrase “the bone” should read “a bone.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention (see MPEP § 2173.05(d)).
Claim 6 recites the limitation "the slanted aperture" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending claim 6 to read “a slanted aperture of the aperture portion” would overcome this rejection (see paragraph 0035 of the current specification for support). For examination purposes, claim 6 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartdegen et al. (U.S. Patent Application Publication 2017/0196604).
	Hartdegen et al. disclose (as to claim 1) a bowed plate (120) capable of being used to fixate osteotomies and joint arthrodesis comprising a backplate (120) comprising a support portion (i.e. left-most instance of 129 as best seen in Figure 3) and an aperture portion (i.e. right-most instance of 129 as best seen in Figure 3) that share an intervening central portion (124); a leg (i.e. left-most instance of 130 as best seen in figure 3) extending from the support portion; and one or more fixation features (i.e. threads) disposed on the leg, wherein (as to claim 2) the one or more fixation features include threads (see Figure 1), wherein (as to claim 3) the bowed plate is comprised of a material that exhibits elastic properties (i.e. nitinol, see paragraph 0126), wherein (as to claim 4) the leg is capable of being implanted into a hole drilled in a bone (see Figure 9 and paragraph 0115), wherein (as to claim 5) the one or more fixation features are capable of enabling the leg to grip an inner wall of a bone hole (see Figure 9 and paragraph 0115), wherein (as to claim 6) the central portion includes a curvature (see Figure 2B) that angles the leg (i.e. an axis extending longitudinally through the center of 130) and a centerline (i.e. centerline defined by an axis extending longitudinally through the center of 129) of a slanted aperture (i.e. right-most instance of 129 as best seen in Figure 3) of the aperture portion toward a midline (i.e. midline defined through the center of 120 and from top-to-bottom as best seen in Figure 2B) of the bowed plate, wherein (as to claim 7) the central portion is capable of being straightened by way of a surgical bending instrument (100) for placement at a bone fixation or fusion site of a patient (see Figures 4-9), wherein (as to claim 8) the central portion includes a first notch (i.e. left-most instance of 122 as best seen in Figure 3) and a second notch (i.e. right-most instance of 122 as best seen in Figure 3) that are capable of respectively accommodating a first grip (102a) and a second grip (102b) comprising a surgical bending instrument (100) for straightening the bowed plate, wherein (as to claim 9) the first notch and the second notch serve to center the bowed plate within the surgical bending instrument and enable the first grip and the second grip to extend across a majority of the width (i.e. width and extension as best seen in Figure 2C) of the backplate (see Figure 6), wherein (as to claim 10) the central portion is capable of facilitating removing the first grip and the second grip from between a bone surface and the backplate after implantation of the bowed plate into a bone (i.e. due to the locations of the first and second notches, see Figure 2D), wherein (as to claim 11) the central portion is bound by a first guide edge (i.e. edge defined by left-most instance of 122 as best seen in Figure 3) and a second guide edge (i.e. edge defined by right-most instance of 122 as best seen in Figure 3) that cooperate to center the bowed plate between the first grip and the second grip of the surgical bending instrument (see Figure 2D) and wherein (as to claim 12) the first notch and the second notch and the first guide edge and the second guide edge are configured to position a driver (104a or 104b) of the surgical bending instrument at a location of the central portion that is optimal for straightening the bowed plate (i.e. straightened configuration as best seen in Figure 1E) (see Figures 1A-10C, and paragraphs 0109-0117).
Claims 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (U.S. Patent Application Publication 2017/0164990).
	Weiner et al. disclose (as to claim 13) a bowed plate (10) capable of being used to fixate osteotomies and joint arthrodeses comprising a backplate (12) comprising a central portion (i.e. portion of 12 defined between right-most instance of 32 and 20 as best seen in Figure 2) having a first end (i.e. end defined by 24) and a second end (i.e. end defined by 26); a support portion (24) joined with the first end; a first aperture portion (i.e. portion defined by portion of 12 defining left-most instance of 32 as best seen in Figure 2) joined with the second end; and a second aperture portion (i.e. portion defined by portion of 12 defining central-most instance of 32 as best seen in Figure 2) joined with the second end, wherein (as to claim 14) a leg (20) extends from the support portion and includes one or more teeth (see paragraph 0062), wherein (as to claim 15) each of the first aperture portion and the second aperture portion includes a slanted aperture (i.e. left-most and central-most instances of 32 as best seen in Figure 2 that are slanted relative to 30) for receiving a bone screw (see paragraph 0068), and wherein (as to claim 16) the support portion comprises a third aperture portion (i.e. portion defined by portion of 12 defining 30 as best seen in Figure 2) that includes a slanted aperture (30) (i.e. 30 is slanted relative to 32) for receiving a bone screw (see paragraph 0066) (see Figures 1-10, and paragraphs 0058-0074).
Claims 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollis et al. (U.S. Patent 10,299,842).
	Hollis et al. disclose (as to claim 17) a bowed plate assembly (i.e. the plate is capable of being bowed/bent via a plate bender, see Figures 14, 16A, and 23) capable of being used to fixate osteotomies and joint arthrodeses comprising a central portion (i.e. portion of 902 accepting 104 as best seen in Figure 23) disposed between a first aperture portion (i.e. left-most portion of 902 as best seen in Figure 23) and a second aperture portion (i.e. right-most portion of 902 as best seen in Figure 23); one or more legs (106) capable of being coupled with (i.e. via 107) the first aperture portion; and one or more legs (106) capable of being coupled with (i.e. via 107) the second aperture portion, wherein (as to claim 18) any one of the one or more legs includes one or more circumferential teeth (i.e. teeth defined by threads of 106) that are biased toward (i.e. the teeth on a similar side to the central portion extend toward the central portion, see Figure 21) the central portion, wherein (as to claim 19) any one of the one or more legs comprises a support portion (107) that is capable of being threaded into a threaded aperture (i.e. apertures of 902 similar to 118 of 102, see Figures 1E and 18) disposed within the first aperture portion or the second aperture portion, wherein (as to claim 20) the support portion includes a flat top surface (i.e. top surface of 107 as best seen in Figure 1E that is smooth and without projections, see Note below regarding the term “flat”) surrounded by tapered peripheral threads that are configured to engage with threads comprising the threaded aperture, wherein (as to claim 21) the first aperture portion includes side-by-side aperture portions (see side-by-side portions defined by left-most portion of 902 as best seen in Figure 23), and wherein (as to claim 22) the second aperture portion includes one or more in-line aperture portions (see in-line portions defined by right-most portion of 902 as best seen in Figure 23) (see annotated Figure below, Figures 1A-23, and column 6, line 29 – column 19, line 33).
	Note: For examination purposes and in light of the broadest reasonable interpretation, the term “flat” is being treated as even or smooth, without projections or depressions (definition taken from https://www.thefreedictionary.com/flat).

    PNG
    media_image1.png
    183
    213
    media_image1.png
    Greyscale

Claims 23 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amis et al. (U.S. Patent Application Publication 2020/0038076).
	Amis et al. disclose (as to claim 23) a method for fixating a bone fusion site (see Figure 17) of a patient comprising drilling a first bone hole (i.e. for receiving 9 or 10) at the bone fusion site; drilling a second bone hole (i.e. for receiving 19 or 20) across the bone fusion site (see paragraphs 0049 and 0053); straightening a bowed plate (8) by way of a surgical bending instrument (95) (see paragraphs 0046 and 0047); inserting a leg (9 or 10) comprising the bowed plate into the first bone hole (see paragraph 0049); extending a bone screw (19 or 20) through an aperture portion (i.e. portion of 8 defining 11 or 12) of the bowed plate (see paragraph 0053); tightening the bone screw into the second bone hole (see paragraph 0053); relaxing the bowed plate such that the leg and the bone screw compress the bone fusion site (see paragraphs 0049 and 0050); and removing the surgical bending instrument from between the bone fusion site and the bowed plate (see paragraphs 0049 and 0050), wherein (as to claim 25) tightening includes causing the aperture portion and a support portion (30 or 31) to contact the bone fusion site (see Figure 17, and paragraph 0053), wherein (as to claim 26) relaxing includes reducing a degree of force applied to the bowed plate by the surgical bending instrument (see paragraph 0050), and wherein (as to claim 27) straightening includes loading the bowed plate into the surgical bending instrument (see Figure 13, and paragraph 0046); activating the surgical bending instrument to forcibly clasp (i.e. via 107, 108, and 109) the bowed plate (see paragraph 0046); and operating the surgical bending instrument to manipulate (i.e. via 102) the bowed plate from a bowed configuration (i.e. configuration as best seen in Figure 13) to a straightened configuration (i.e. configuration as best seen in Figure 14) (see paragraph 0046) (see Figures 1-17, and paragraphs 0036-0054).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Amis et al. (U.S. Patent Application Publication 2020/0038076), as applied to claim 23 above.
	Amis et al. disclose drilling the second bone hole after inserting the leg and after aligning a slanted aperture (11 or 12, i.e. slant as best seen in Figure 4) with the bone (see paragraph 0053).
	Amis et al. disclose the claimed method except for wherein inserting the leg includes aligning the slanted aperture with the second bone hole.
One having ordinary skill in the art would recognize that an alternative method would include drilling the second bone hole prior to inserting the leg. Doing so would allow for the slanted aperture to be then be aligned with the second bone hole to yield predictable results. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Amis et al. with wherein inserting the leg includes aligning the slanted aperture with the second bone hole in order to provide a predictable means for aligning the slanted aperture with the second bone hole.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gephart (U.S. Patent 10,123,831) disclose the entirety of claims 1-8 and 10.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775